Citation Nr: 0915172	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  06-11 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition.

2.  Entitlement to service connection for arthritis, right 
ankle, claimed as right ankle condition.  


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1980 to July 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the San Diego, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that the Veteran's original 2004 claim and 
supporting documents detail injuries incurred while a 
civilian employee of the Department of Defense.  The Board is 
constrained by federal law and regulation to only review 
claims of veterans seeking compensation for disabilities 
incurred while in active military service.  This jurisdiction 
does not extend to claims by veterans as civil servants 
against the Department of Defense as employer.  Any such 
claims may be pursued through other appropriate employment-
related venues.


FINDINGS OF FACT

1.  The competent medical evidence does not show that there 
is a current diagnosis of a bilateral knee disability, and in 
the alternative, even if the Veteran has a current 
disability, the competent evidence fails to show any in-
service injury or residuals thereof.  

2.  Right ankle arthritis did not originate in service, or 
until many years thereafter, and is not otherwise related to 
service.


CONCLUSIONS OF LAW

1.  The Veteran's claimed bilateral knee condition was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  Right ankle arthritis was not incurred in or aggravated 
by active service, nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Analysis

Bilateral Knees

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The  
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

On enlistment examination in February 1980 clinical 
evaluation was normal.  A January 1984 reenlistment Report of 
Physical Examination also reflects clinically normal findings 
of the lower extremities.  In the first and only documented 
complaint regarding a knee, the Veteran sought treatment in 
December 1984 after another basketball player fell on his 
left knee.  The right leg had a normal examination; however 
the left leg was positive for prepatellar effusion.  An x-ray 
study found no fracture and the assessment was left knee 
strain.  The next day the Veteran sought care, reporting 
increased pain on flexion and extension.  The assessment was 
medial meniscus strain and he was placed on quarters for 48 
hours.  The follow-up appointment two days later noted much 
improvement with increased range of motion.  The assessment 
was resolving knee strain.  The next treatment took place 
within the week.  The examiner noted effusion was resolved 
and there was normal range of motion with no tenderness at 
the medical aspect.  The assessment was resolved medial 
meniscus strain.  The Veteran was instructed to return as 
needed.  The final follow-up appointment occurred in early 
January 1985.  The examiner observed no swelling at the joint 
with no marked swelling or effusion, and ligaments intact.  
The assessment was resolved ligament strain.  There were no 
further treatment reports regarding any knee.  In July 1985 
the Veteran completed a Report of Medical History for 
discharge.  The Veteran described his health as excellent and 
indicated in the negative for "trick" or locked knee.  The 
July 1985 Report of Medical Examination prepared for 
discharge found his lower extremities clinically normal.    

The Veteran submitted a post-service treatment report from a 
non-VA medical facility (Navy hospital) dated April 2004 of a 
physical examination in which the examiner noted the 
Veteran's complaint of chronic knee pain.  The assessment was 
chronic left knee pain.  A complete physical examination in 
June 2005 recorded the Veteran's complaint of chronic left 
knee pain (3/10).  The examiner noted the examination was 
benign and his suspicion of arthritis.  A January 2006 
treatment record repeated the complaint of right knee pain, 
in the medial and lateral aspects.  A January 2006 request 
for an x-ray study contained a complaint of chronic knee 
pain; however the x-ray found normal bilateral knees.  A 
March 2006 treatment report from the same non-VA facility 
gave no diagnosis for the knees after the examiner found the 
appearance of the knees was normal, no tenderness on 
palpation; full range of motion; and no muscle weakness.  The 
impression was normal bilateral knees.  There were no other 
post- service treatment reports regarding the knees.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
bilateral knee condition.  There is no medical evidence of a 
current diagnosis of a bilateral knee condition, beyond the 
2005 examiner's suspicion of arthritis in the left knee. 
  
The Veteran has not brought forth competent evidence from a 
medical professional of a current disability stemming from 
right and left knee problems during service; thus, service 
connection for the claimed condition cannot be granted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for service- 
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 
F.3d 1328, 1332 (1997) (holding that compensation may only be 
awarded to an applicant who has a disability existing on the 
date of the application, and not for a past disability). 

The Board acknowledges the recent treatment reports of left 
knee pain; however chronic pain is not considered a 
disability.   See Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted).  

The Veteran can attest to factual matters of which he could 
have had first-hand knowledge, e.g., experiencing an injury 
in service and playing sports while in service.  See 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, 
the  Veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
diagnosis or causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Alternatively, assuming as a matter of argument that the 
Veteran had a current bilateral knee diagnosis, his claim for 
service connection would still have to be denied.  After a 
careful review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
bilateral knee condition.  Simply, there is no competent 
evidence of service incurrence.  There is no competent 
medical evidence which relates the assumed bilateral knee 
condition to an event in service.  The Veteran's service 
treatment records indicate he complained about a left knee in 
1984; however the documented strain was treated and resolved 
and there were no further requests for treatment in-service.  
The Veteran can attest to factual matters of which he could 
have had first-hand knowledge, e.g., experiencing pain in 
service, reporting to the infirmary.  See Washington, 19 Vet. 
App. at 368.  However, considering that Veteran is a lay 
person, his statements regarding causation of onset of the 
assumed right knee disability are not competent medical 
evidence.  Espiritu, 2 Vet. App. at 495 

Further, the Board notes that after the December 1984 left 
knee strain was considered resolved in January 1985, the next 
documented medical treatment for the knee was in April 2004.  
In this regard, evidence of a prolonged period without 
medical complaint, and the amount of time that elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000). 

The Board acknowledges the Veteran's attempts to locate other 
post-service medical treatment reports; however the Board is 
again constrained to base its decisions on the evidence in 
the record.  The Board also notes the Veteran's argument that 
upon his service discharge, he was never advised that he was 
eligible for compensation for a service-connected disability; 
hence he did not save or keep copies of post-service medical 
treatment reports in anticipation of submitting a claim.  See 
March 2005 statement.  Although the Veteran was apparently 
unaware of his eligibility to file sooner for VA disability 
compensation, the United States Court of Appeals for Veterans 
Claims (the Court) has held that such alleged ignorance 
cannot be used as an excuse for failure to follow a 
promulgated regulation.  See Morris v. Derwinski, 1 Vet. App. 
260 (1991); Velez v. West, 11 Vet. App. 148, 156-7 (1998).  
In Morris, the Court observed that the United States Supreme 
Court recognized that persons dealing with the United States 
government were charged with knowledge of federal statutes 
and lawfully promulgated agency regulations, regardless of 
actual knowledge or hardship resulting from innocent 
ignorance.  See Morris at 265.  The Court in Morris concluded 
that even though a veteran may have been ignorant of the 
provisions of a particular VA regulation, he was necessarily 
charged with knowledge of that regulation.  Id.  Therefore, 
in light of this governing precedent, the Board is unable to 
offer the Veteran any additional relief with respect to this 
contention.  Further, the Board notes the Veteran's DD 214 
indicates his position in-service was in personnel and that 
he attended two personnel training courses.  The Veteran's 
contention that he was unaware upon discharge of rights, 
benefits, or potential claims he may have been entitled to as 
a Veteran is difficult to reconcile with his in-service 
training. 

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Ultimately, the Board finds that 
this lack of documented treatment for nearly 18 years is more 
probative than the Veteran's current recollection of symptoms 
experienced in the past.  Therefore, continuity has not here 
been established, either through the competent evidence or 
through his statements.  

Absent proof of a current bilateral knee disability, or even 
as a matter of argument, assuming that the Veteran does have 
a bilateral knee disability, the claim of service connection 
must be denied.  As the preponderance of the evidence is 
against the claim, service connection is denied.  Gilbert, 
1 Vet. App. at 54.  

Right Ankle Arthritis

In the service treatment records is a June 1980 complaint 
about the Veteran's right ankle and foot, injured while 
playing basketball.  An x-ray study found no fracture.  The 
assessment was right ankle sprain.  Again the January 1984 
Report of Medical Examination found the lower extremities and 
the feet to be clinically normal.  The Veteran sought 
treatment for other conditions, including a bug bite (May 
1984); however there are no further complaints regarding the 
right ankle.  On the July 1985 Report of Medical History the 
Veteran answered in the negative for bone, joint, or other 
deformity; lameness; and foot trouble.  The July 1985 Report 
of Medical Examination again found the lower extremities and 
feet clinically normal.

The Veteran submitted several post-service medical treatment 
records chronicling post-service injuries to the right ankle 
and treatment given.  In November 1995 the Veteran sought 
medical care after stepping mishap.  The treatment notes 
indicate the x-ray study found a chip fracture.  The 
Veteran's ankle was placed in a cast.  In August 1999 the 
Veteran fractured his right ankle while playing softball and 
sliding into home plate.  Treatment records indicate he 
underwent surgery consisting of an open reduction and 
internal fixation.  A September 1999 x-ray noted the screw in 
the distal fibula; the impression was of post-traumatic 
changes lateral malleolus, otherwise normal right ankle.  The 
June 2005 complete physical examination noted the Veteran's 
complaint of chronic right ankle pain which he evaluated as a 
4/10.  In January 2006 the Veteran sought medical care for 
the right ankle.  The treatment record noted his complaint 
that the pain was chronic and had been worsening since the 
1999 surgery, especially during the previous two years.  The 
notation indicated the 1999 surgery had occurred while the 
Veteran was active duty.  The January 2006 x-ray study found 
the two interfragmentary screws in the distal fibula and 
callus formation in that area.  Pseudoarthrosis may be 
forming.  The examiner indicated traumatic arthritis was 
probable, "given the history of the fracture with 
ORIF/hardware".  Further treatment records in March 2006 and 
July 2006 also recorded complaints of pain in the right 
ankle.  Both records noted the history of ankle surgery.  No 
post-service treatment record contained any opinion from any 
medical examiner linking the ankle pain to the Veteran's 
active military service.

The Board notes the January 2006 medical treatment record 
that referred to the 1999 ankle fracture and surgery as 
occurring while the Veteran was active duty.  This report 
merely references the Veteran's historical recollection or 
was the product of scrivener's error.  A bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  The Board does not find this reference to be an 
opinion by the examiner that the Veteran's right ankle status 
post fracture to be related to his military service.  See 
Black v. Brown, 5 Vet. App. 177 (1993) (Board is not bound to 
accept medical opinions based on history supplied by veteran, 
where history is unsupported or based on inaccurate factual 
premises).  The service treatment records merely indicate one 
incident which clinically resolved.  The medical evidence 
after service shows numerous injuries to the Veteran's ankle.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
arthritis of the right ankle, claimed as a right ankle 
condition.  Simply, there is no competent evidence of a 
disability being incurred in service, only an acute ankle 
strain in 1980 which apparently resolved because there are no 
further documented complaints and for two physical 
examinations the Veteran indicated in the negative for foot 
trouble.  There is no competent medical evidence which 
relates the right ankle arthritis condition to an event in 
service, only to a post-service injury and surgery in 1999, 
nearly 14 years after service.  The Veteran can attest to 
factual matters of which he could have had first-hand 
knowledge, e.g., experiencing pain in service, reporting to 
the infirmary.  See Washington, 19 Vet. App. at 368.  
However, considering that Veteran is a lay person, his 
statements regarding causation of onset of the right ankle 
condition are not competent medical evidence.  Espiritu, 2 
Vet. App. at 495 

As the preponderance of the evidence is against the claim, 
service connection is denied.  Gilbert, 1 Vet. App. at 54.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board concludes that the  Veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the  Veteran in October 2004, before the 
initial original adjudication of the claim.  The letter 
notified the Veteran of what information and evidence must be 
submitted to substantiate claims for service connection, as 
well as what information and evidence must be provided by the 
Veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence in support of his claim to the RO.  The 
content of the letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran has stated in his April 2006 substantive appeal 
that he never received this October 2004 letter.  However, 
the Board notes that the letter was mailed to the same 
address which the Veteran listed as a return address on his 
March 2005 statement and that there is no indication in the 
claims file the October 2004 letter was returned to the RO as 
undeliverable.  See generally Mindenhall v. Brown, 7 Vet. 
App. 271 (1994) ("Presumption of regularity" supports the 
official acts of public officers, to include proper mailing 
of notification of decisions).

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2007 letter provided the 
Veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  There was no response from the Veteran in the 
record.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In any event, because service connection for a 
bilateral knee condition and arthritis of the right ankle is 
denied, any questions regarding a disability rating and 
effective date are now moot. 

The Board finds that all relevant evidence has been obtained 
with regard to the  Veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  The Board 
notes that the Veteran expressed his concern that there were 
service treatment records missing.  The Board notes the RO 
sent an October 2004 request for the Veteran's complete 
medical and dental records and those records were mailed and 
received in November 2004.  The record demonstrates that 
service treatment reports (including the Veteran's entrance 
and discharge examination reports) from the service 
department of record are of record.  The Veteran has also 
submitted copies of his service treatment reports.  The Board 
is satisfied that all available service treatment records 
were obtained.  There is no identified relevant evidence that 
has not been accounted for. 
 
The Veteran was not afforded a VA examination to determine 
the nature and etiology of the bilateral knee condition or 
the arthritis of the right ankle.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board has carefully considered the Court's language in 
Mclendon that the threshold for showing this association is a 
low one.  However, there is a threshold.  In this case there 
is no medical evidence of continuity of symptomatalogy.  Nor 
is there any even speculative medical evidence of an 
association.  Rather, only the  Veteran's contentions provide 
any suggestion of such associations.  The Board does not find 
the Veteran's contentions to rise to the level of the 
"indication of an association" referred to in 38 U.S.C.A. § 
5103A or in McClendon.  See also Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's 
obligations under § 5103A to provide a veteran with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").

As explained above, the Veteran is not competent to provide a 
medical opinion, therefore his opinion as to a causation or 
aggravation relationship in these particular matters is not 
an indication of an association.  If a veteran's mere 
contention, standing alone, that his claimed disability is 
related to his service or to a service connected disability 
is enough to satisfy the "indication of an association," then 
that element of 38 U.S.C.A. § 5103A is without meaning 
because in every claim, the veteran will necessarily so 
contend.

An interpretation of a statute that renders part of the 
statutory language superfluous is to be avoided.  See Splane 
v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) ("canons of 
construction requires us to give effect to the clear language 
of statute and avoid rendering any portions meaningless or 
superfluous").  For these reasons, the Board declines to 
afford the Veteran a VA examination or obtain a medical 
opinion in this case.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claims.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  





ORDER

Entitlement to service connection for bilateral knee 
condition is denied.

Entitlement to service connection for arthritis of the right 
ankle, claimed as right ankle condition, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


